LUJAN, Justice (dissenting). The case is before us to review the judgment of the trial court on the combined record of proceedings before the Commission and before the Court. The trial court upheld, and correctly so, the order of the State Corporation Commission directing that a certificate of public convenience and necessity be issued to Gerónimo Lines, Inc., between Albuquerque and Las Cruces. From the entire record, which is voluminous, there is substantial evidence to sustain the order of the State Corporation Commission, and such order should be affirmed. COMPTON, C. J., concurs.